 Case 1:19-cr-10019-CBK Document 132 Filed 10/23/20 Page 1 of 1 PageID #: 494




                         UNITED STATES DISTRICT COURT                    OCT 23 2020
                            DISTRICT OF SOUTH DAKOTA
                                   NORTHERN DIVISION



UNITED STATES OF AMERICA,                           I:I9-CR-10019(01) AND (02)-CBK

                      Plaintiff,
                                                                   ORDER
       vs.



(1) ANTHONY BERTINO,(2)
MARSHALL FIELD,

                      Defendants.

       This matter is before the Court on the government's motion, Doc. 74,for two
witnesses, Tim Shane and Bob Howayeck,to testify via live two-way video.
       The government's motion cites concerns that the witnesses' health and safety will
be in jeopardy due to the Covid-19 pandemic if they have to travel to Aberdeen, South
Dakota,for trial. The motion does not contain any significant legal argument. Most
importantly, it does not address, in any significant way,the defendants' right to face-to-
face confrontation of witnesses against them. See generally United States v. Brown. 528
F.3d 1030(8th Cir, 2008) and United States v. Bordeaux. 400 F.3d 548(8th Cir. 2005).
       This motion is a plea to the Court to acquiesce to video testimony without any
legal argument as to why video testimony should be allowed. As such, it will be denied.
       IT IS HEREBY ORDERED that the government's motion, Doc. 74, is DENIED.
       DATED this 21st day of October, 2020.

                                          BY THE COURT:




                                          CHARLES B. KORNMANN
                                          United States District Judge
